Citation Nr: 0009376	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for numbness in the elbows 
and hands (ulnar nerve).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The veteran had active military service from December 1975 to 
February 1976 and from January 1978 to October 1997.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 decision in which the 
RO, in pertinent part, denied the veteran's claim for service 
connection for numbness in the elbows and hands.  The veteran 
timely appealed this adverse determination.


REMAND

On an August 1998 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), accepted by the RO as the veteran's Notice of 
Disagreement (NOD) for the issue on appeal, the veteran 
indicated that he did not wish to appear personally at a 
hearing before a member of the Board.  Thereafter, on the 
November 1998 VA Form 9 that constituted the substantive 
appeal, the veteran checked boxes indicating that he did wish 
to appear personally at a hearing before a member of the 
Board, and that he would appear personally at a local VA 
office before the BVA (Travel Board hearing).  However, no 
such hearing has been held, and there is no indication that 
the veteran has withdrawn his request.  Under these 
circumstances, the veteran must be afforded the opportunity 
to appear a Travel Board hearing.  

Accordingly, this case is hereby remanded for the following 
action:

The RO should schedule the veteran for a 
Board hearing at the RO at the soonest 
available opportunity, with notice to the 
veteran's last know address of record.  
Unless the veteran clearly indicates 
(preferably, in a signed writing) that he 
no longer desires such a hearing, the 
hearing should be held, and the claims 
file should be returned to the Board in 
accordance with the current applicable 
procedures. 

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




